                                            Case 3:19-cv-00239-MMD-CLB Document 163 Filed 08/11/21 Page 1 of 2



                                        1   GREENBERG TRAURIG, LLP
                                            MARK E. FERRARIO
                                        2   Nevada Bar No. 1625
                                            JASON K. HICKS
                                        3   Nevada Bar No. 13149
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Telephone: 702-792-3773
                                        5   Facsimile: 702-792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hicksja@gtlaw.com
                                        7   VINCENT H. CHIEFFO
                                            Admitted Pro Hac Vice
                                        8   JULIANNA M. SIMON
                                            Admitted Pro Hac Vice
                                        9   1840 Century Park East, Suite 1900
                                            Los Angeles, CA 90067
                                       10   Telephone: 310-586-7700
                                            Facsimile: 310-586-7800
                                       11   Email: chieffov@gtlaw.com
                                                    simonju@gtlaw.com
                                       12   Attorneys for Defendants
10845 Griffith Peak Drive, Suite 600
    Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                     UNITED STATES DISTRICT COURT

                                       15                                         DISTRICT OF NEVADA

                                       16   MICHAEL J. FLYNN, and PHILIP                   Case No.: 3:19-cv-239-MMD-CLB
                                            STILLMAN,
                                       17                                                  STIPULATION AND PROPOSED ORDER
                                       18                       Plaintiffs,                EXTENDING TIME FOR DEFENDANTS TO
                                                                                           FILE A MOTION REGARDING PLAINTIFFS’
                                       19           v.                                     ASSERTION OF PRIVILEGE

                                       20   MICHAEL E. LOVE, an individual;
                                            JACQUELYNE LOVE, an individual;                FIRST REQUEST
                                       21   MICHAEL E. LOVE as TRUSTEE OF THE
                                       22   MICHAEL LOVE FAMILY TRUST;
                                            MELECO, INC., a Nevada corporation; and
                                       23   DOES 1-10

                                       24                       Defendants.
                                       25

                                       26           Plaintiffs Michael J. Flynn and Philip Stillman (“Plaintiffs”), appearing pro se, and

                                       27   Defendants Michael Love, individually and as trustee of the Michael Love Family Trust,

                                       28   Jacquelyne Love, and Meleco, Inc. (collectively, “Defendants”) by and through their attorneys of

                                                                                        Page 1 of 2
                                            ACTIVE 59273191v1
                                            Case 3:19-cv-00239-MMD-CLB Document 163 Filed 08/11/21 Page 2 of 2



                                        1   record, the law firm Greenberg Traurig, LLP, hereby stipulate and request that Defendants’ have

                                        2   up to, and including, August 27, 2021 by which to file any motion regarding Plaintiffs’ assertion
                                        3   of privilege. This stipulation is made and based upon the following:
                                        4           1.      At the June 28, 2021 case management conference, the Court addressed Plaintiffs’
                                        5   assertion of privilege over certain documents and communications and the corresponding privilege
                                        6   log requirements. In particular, the Court ordered plaintiffs to provide said log no later than July
                                        7   29, 2021 and Defendants to file any motion challenging the same within 14 days of receipt. ECF
                                        8   No. 150 at pg. 2 (Order).
                                        9           2.      Mr. Stillman has provided a log, however the parties are working through issues
                                       10   concerning its readability and hope to resolve those without Court intervention.
                                       11           3.      Accordingly, the parties hereby stipulate and request that the time by which
                                       12   Defendants must file a motion, if any, regarding Plaintiffs’ assertion of privilege and attendant log
10845 Griffith Peak Drive, Suite 600
    Las Vegas, Nevada 89135




                                       13   be extended to August 27, 2021.
     Greenberg Traurig, LLP



       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           4.      This is the first request for an extension of time and is made in good faith, not for
                                       15   purposes of delay.
                                       16           IT IS SO STIPULATED.
                                       17    Dated this 10th day of August 2021.              Dated this 10th day of August 2021.
                                       18                                                     GREENBERG TRAURIG, LLP
                                       19
                                              /s/ Philip Stillman                              /s/ Jason Hicks
                                       20    MICHAEL J. FLYNN, ESQ.                           MARK E. FERRARIO
                                             Appearing Pro Se                                 Nevada Bar No. 1625
                                       21    PHILIP STILLMAN, ESQ.                            JASON K. HICKS, ESQ.
                                             Appearing Pro Se                                 Nevada Bar No. 13149
                                       22                                                     VINCENT H. CHIEFFO
                                             Plaintiffs                                       Admitted Pro Hac Vice
                                       23
                                                                                              Attorneys for Defendants
                                       24
                                                                                              IT IS SO ORDERED.
                                       25

                                       26

                                       27                                                     UNITED STATES MAGISTRATE JUDGE
                                       28                                                     Dated this ___ day of _________ 2021.
                                                                                                          11th       August

                                                                                         Page 2 of 2
                                            ACTIVE 59273191v1
